 

Exhibit 10.3

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed.  

Double asterisks denote omissions.

Amendment No. 1 to Collaboration Agreement

 

This Amendment No. 1 (“Amendment 1”) is made and entered into as of March 10,
2020 (“Amendment 1 Effective Date”) by and between Boehringer Ingelheim
International GmbH, a German corporation, with its principal place of business
at Binger Strasse 173, 55216 Ingelheim am Rhein, Germany (“BII”) and Epizyme,
Inc., a Delaware corporation, with its principal place of business at 400
Technology Square, 4th Floor, Cambridge, Massachusetts 02139 USA (“Epizyme”).

 

WHEREAS, BII and Epizyme are parties to that certain Collaboration Agreement
dated as of November 14, 2018 (the “Agreement”) and desire to amend certain
terms of the Agreement.

 

WHEREAS, the Jointly Controlled Project directed to the [**] Target achieved the
Milestone Event for SoLO Approval and the Parties now desire to extend the
Research Term for the Jointly Controlled Project in order for Epizyme to conduct
additional Research Activities.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
condition hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

 

1.Capitalized terms used, but not defined, herein shall have the meaning
ascribed to them in the Agreement.

 

2.The Parties acknowledge and agree that the Research Plan for the Jointly
Controlled Project is hereby amended to include the additional Research
Activities set forth in Exhibit A attached hereto.

3.Research Period.  Notwithstanding the terms of Section 3.2 of the Agreement,
the Parties agree that Section 3.2 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

“3.2Research Period. The term of the Research Plan for each Target Project shall
commence on the Effective Date and continue (unless sooner terminated pursuant
to ARTICLE 13 (Term and Termination)) until (a) with respect to BII Controlled
Project, December 31, 2019, and (b) [**] (the “Research Period”).”

 

4.Research Funding.  BII shall pay additional Research Funding to Epizyme, as
consideration for the costs to be incurred by Epizyme in connection with the
additional Research Activities set forth on Exhibit A hereto, in the amount of
[**] Dollars ($[**]), which shall be payable upon the execution of this
Amendment 1 within [**] after receipt of an Invoice from Epizyme. For clarity,

 

--------------------------------------------------------------------------------

 

should Epizyme, in their performance of the additional Research Activities set
forth in Exhibit A, incur costs that exceed the referenced amount, such
additional costs shall be borne by Epizyme.  

5.No Other Changes.  Except as amended by this Amendment 1, the Agreement shall
remain in full force and effect.  After the Amendment 1 Effective Date, every
reference in the Agreement to the “Agreement” shall mean the Agreement as
amended by this Amendment 1.  This Amendment 1 shall be interpreted, governed by
and construed in accordance with the laws of the State of New York, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.  To the extent of any conflict or inconsistency between
the terms of this Amendment 1 and the Agreement, the terms of this Amendment 1
shall prevail.

 

IN WITNESS WHEREOF, the Parties, through their duly authorized representatives,
have entered into this Amendment 1 as of the Amendment 1 Effective Date.  

 

BOEHRINGER INGELHEIM

 

EPIZYME, INC.

INTERNATIONAL GMBH

 

 

 

By:

/s/ Dr. Jochen Gann

 

By:

/s/ Matthew Ros

 

Name:

Dr. Jochen Gann

 

Name:

Mathew Ros

 

Title:

Authorized Signatory

 

Title:

Chief Strategy & Business Officer

 

BOEHRINGER INGELHEIM

 

 

 

INTERNATIONAL GMBH

 

 

 

By:

/s/ Dorothee Schwall-Rudolph

 

 

 

 

Name:

Dorothee Schwall-Rudolph

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

2